DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,548,974 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims recite a therapeutic kit including a plurality of vials of antigens, at least one container of drugs, instructions associated with a unique therapeutic program. The difference of the patent and the present invention is the patent recites additional features and limitations relating to the therapeutic kit, such as, each of the select ones of each of the vials is defined for the individual patient based upon predetermined sensitivities and the individual patient, there exists a determined correlation between a desensitization therapeutic regimen for the dilution and amount of antigens to be administered over a finite period of time, and so on. It would be obvious to one having .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 11-12, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podda US 2009/0220546 A1 in view of Rohr US 3,300,055.
With regards to claim 1, Podda discloses a therapeutic treatment kit (Para. 0135 and 0142), comprising: a plurality of vials of antigens (Para. 0135 and 
Podda discloses the vials are packaged in a container (box) but it does not specifically disclose the vials are each disposed in one of a plurality of compartments.
However, Rohr teaches that it was known in the art to have a plurality of vials of antigens 2 disposed in a plurality of compartments 11 (largest cavities). (Col 1:55-59 and 2:11-13)
The inventions of Podda and Rohr are both drawn to the field of containers that are capable of holding items such as vials of antigen. Each container includes the organization and distribution of vials of antigen. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the kit in Podda by 

With regards to claim 4, Podda discloses each of the vials of antigens contains a single dose of diluted antigen. (Para. 0137)

With regards to claim 5, Rohr further teaches a plurality of containers of supplements each disposed in one of another plurality of compartments, each of the other plurality of compartments labeled with a supplement name.  (Col 3:42-49)

With regards to claim 6, Rohr further teaches a compartment 11 (medium cavity) capable of containing applicators for the antigens, such that an individual can extract the antigens from the vials in a single dose.

With regards to claim 11, Podda discloses the therapeutic treatment kit is contained within sterilized packaging. (Para. 0136)

With regards to claim 12, Podda in view of Rohr inherently teaches  teaches a plurality of containers of supplements (Podda) each disposed in one of another plurality of compartments (smallest cavities), each of the other plurality of compartments labeled with a supplement name; and a compartment 11 (medium 

With regards to claim 15, treated as in claim 4 above.

With regards to claim 20, treated as in claim 11 above.

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podda US 2009/0220546 A1 in view of Rohr US 3,300,055 and further in view of Raz US 2003/00782223 A1.
With regards to claims 2 and 13, Podda in view of Rohr discloses the claimed invention (drugs) as stated above but it does not specifically disclose the drugs in the at least one container of drugs includes a pill.
However, Raz teaches that it was known in the art to have a kit that includes vials of antigens and a container of drugs that includes a pill. (Para. 0083, 0203 and 0211)
The inventions of Podda, Rohr and Raz are all drawn to the field of containers (kits) that are capable of holding items such as vials of antigen and supplements such as drugs. Each kit includes vials of antigen and supplements. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drugs in the kit in Podda by providing pills as taught by Raz for the purposes of providing an alternative type of drug to have available in the kit.

Allowable Subject Matter
Claims 3, 7-10 and 16-19 appears to avoid the prior art of record, with the exception of the Double Patenting Rejection recited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924.  The examiner can normally be reached on 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736